Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to papers filed on 23 NOV 2021.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 NOV 2021 has been entered.
Priority
Applicant’s claim for the benefit of a prior-filed application, provisional application 62/916,924, filed on 18 OCT 2019, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Accordingly, the effective priority date of the instant application is granted as 18 OCT 2019.
Information Disclosure Statement
The information disclosure statements (IDS) filed on 16 OCT 2020, 2 FEB 2021, and 25 MAY 2021 have been considered by the examiner. The signed and initialed PTO Forms 1449 are mailed with this action.
The listing of references in the specification, filed 16 OCT 2020, is not a proper information disclosure statement. See, for example, [0081], [00107]-[00108], and [00396]. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Amendments
           Applicant's response and amendments, filed 23 NOV 2021 is acknowledged. Claims 2-4 and 11 are cancelled. Claims 1, 12-17 are amended. Claims 6-7, 10, 14, 19-21, and 24-26 are withdrawn. Claims 27-33 are new. Claims 1, 5, 8-9, 12-13, 15-18, 22-23, and 27-33 are currently under examination and the subject matter of the present Office Action.
Objection to the Specification
The disclosure is objected to because of the following informalities: Table 6 [00103], pp. 54-99, is improperly formatted. The columns and column headings are indistinguishable. The enumerated sequences and their corresponding SEQ ID NO:s are also unclear.
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES
Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). See Table 6 [00103], pp. 54-99. Table 6 discloses 1,053 enumerated amino acid sequences missing corresponding SEQ ID NO:s. Although the applicant states that the disclosed sequences correspond to SEQ ID NO:s 1000-2012 in the order presented, the 1013 sequences are not properly formatted and it is not clear which sequence in the table is represented by which SEQ 
(d) Where the description or claims of a patent application discuss a sequence that is set forth in the "Sequence Listing" in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the sequence identifier, preceded by "SEQ ID NO:" in the text of the description or claims, even if the sequence is also embedded in the text of the description or claims of the patent application. 
Appropriate correction is required.
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The prior rejections of claims 1, 5, 8, 12-13, and 16 under 35 U.S.C. 102(a)(1) as being anticipated by LAFLEUR (WO2019099440A1; priority date of 14 NOV 2017; cited in IDS filed on 2 FEB 2021) is withdrawn in light of Applicant’s arguments and amendments to the claim. Applicant’s arguments were fully considered and found persuasive in the following point. Applicant’s argument that states: “In view of the art's understanding of "TCR" and the definition of ‘TCR recognition domain’ provided in the specification, there is no basis for asserting that a TCR recognition domain can be reasonably interpreted as something that binds to a CAR. A CAR is not a TCR…” is persuasive. Furthermore, the broadest reasonable interpretation of “a TCR recognition domain that binds specifically to a variable region of a TCR” is understood to 
The prior rejection of claim 15 under 35 U.S.C. 102(a)(1) as being anticipated by LAFLEUR (WO2019099440A1; priority date of 14 NOV 2017; cited in IDS filed on 2 FEB 2021), as evidenced by Sergeeva et al. (2011, Blood 117(16), p. 4262-4272) ) is withdrawn in light of Applicant’s arguments and amendments to the claim for the reasons described above pertaining to claim 1.
The prior rejection of claim 18 under 35 U.S.C. 102(a)(1) as being anticipated by LAFLEUR (WO2019099440A1; priority date of 14 NOV 2017; cited in IDS filed on 2 FEB 2021), as evidenced Allez et al. (Gastroenterology, 2007:132, pp. 2346-2358) is withdrawn in light of Applicant’s arguments and amendments to the claim for the reasons described above pertaining to claim 1.
Response to Applicants Arguments
Applicant’s arguments that a CAR is not a TCR is persuasive as acknowledged above. Applicant further argues that it is clear that LAFLEUR only ever contemplates CAR-adapter pairs in which MHCs are a mechanism for the interaction of the engineered cell comprising a CAR and the adapter. This argument has been fully considered and is not found persuasive. In regard to this argument, Applicant makes the assertion that LAFLEUR fails to present the target cell – soluble adapter molecule/complex – and engineered CAR cell in the exact structural orientation of claim 1. Applicant argues that the current claims describe compositions in which a TCR recognition domain is arranged such that it mediates the binding of the soluble molecule/complex to a target cell (TCR) and not to the engineered cell (CAR). Although, Applicant’s argument that no other arrangement involving a MHC is ever described (by LAFLEUR describes an embodiment wherein the target cell comprises a TCR that is the “AD” molecule [00180]. LAFLEUR also teaches that the antigen (on the target cell) recognized by the soluble adapter may be a TCR [00148]. In LAFLEUR’s constructs several embodiments involve an AD present on the target cell that specifically binds to the soluble adapter molecule/complex that directs binding to a CAR cell by specifically to the other binding domain of the adapter (see, for example, [0045], [0051]- [0053] [0048]- [0049]; claims 121-122, and 285). The significance of this embodiment in regard to the exact structural arrangement of claim 1 is apparent as argued in the current Office action’s 103 rejection below. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The prior rejections of claim 9 under 35 U.S.C. 103 as being unpatentable over LAFLEUR (WO2019099440A1; priority date of 14 NOV 2017; cited in IDS filed on 2 FEB 2021), as applied to claims 1-5, 8, 11-13, 15-16, and 18, in further view of Perfetto et al. (2004, Nature Reviews Immunology 4, p. 648-655) is withdrawn in light of Applicant’s arguments and amendments for the reasons described above pertaining to claim 1.
The prior rejections of claim 17 under 35 U.S.C. 103 as being unpatentable over LAFLEUR (WO2019099440A1; priority date of 14 NOV 2017; cited in IDS filed on 2 FEB 2021), as applied to claims 1-5, 8, 11-13, 15-16, and 18, in further view of Zhao et al. (27 NOV 2018, Journal of Hematology and Oncology 11, p. 1-9) is withdrawn in light of Applicant’s arguments and amendments for the reasons described above pertaining to claim 1.
The prior rejections of claims 22-23 under 35 U.S.C. 103 as being unpatentable over LAFLEUR (WO2019099440A1; priority date of 14 NOV 2017; cited in IDS filed on 2 FEB 2021), as applied to claims 1-5, 8, 11-13, 15-16, and 18, in further view of Calcedo et al. (1 APR 2018, Human Gene Therapy Methods 29(2), p. 86-95) is withdrawn in light of Applicant’s arguments and amendments for the reasons described above pertaining to claim 1. 
LAFLEUR–La Gruta–Itakura–Ma–Davis–Samanta–Wooldridge–Lee
Claim 1, 5, 8-9, 12-13, 15-18, 22, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over LAFLEUR (WO2019099440A1; priority date of 14 NOV 2017; cited in IDS filed on 2 FEB 2021), La Gruta (La Gruta NL, et al. Nature Reviews Immunology. 2018 Jul;18(7):467-78), Itakura (Itakura A, et al. Journal of Neuroinflammation. 2010 Dec;7(1):1-9), Ma (Ma, C. U Calgary Master Thesis; AUG 2019), Davis (Davis MM, et al. Nature Reviews Immunology. 2011 Aug;11(8):551-8), Samanta (Samanta D, et al. Proceedings of the National Academy of Sciences. Wooldridge (Wooldridge L, et al. Immunology. 2009 Feb;126(2):147-64), and Lee (Lee YG, et al. Cancer Research. 2019 Jan 15;79(2):387-96).
LAFLEUR is directed to soluble bispecific adapters for use in CAR cell therapies. LAFLEUR’s soluble adapters, as previously argued in prior Office actions, comprise at least one arrangement of a bispecific adapter that shares an exact arrangement that corresponds to the specific embodiment of applicant’s proposed invention (claim 1) (see, for example, LAFLEUR [0045], [0051]- [0053] [0048]- [0049]; claims 121-122, and 285). Directly relevant to applicant’s claim 1, LAFLEUR teaches that the AD on the target cell may be a TCR [0180]. 
In such scenarios, where the AD on the target cell is a TCR or TCR epitope [00145], [00180], it would be obvious to one of ordinary skill in the art that if the AD on the target cell was a TCR, then the ADBD (or ASBD) on the soluble adaptor (that binds the AD of the target cell) must be a ligand that binds TCR. Or an obvious alternate option would be that the ADBD (or ASBD) on the soluble adaptor (that binds the AD of the target cell) must comprise a TCR recognition domain to facilitate binding to the AD that is a TCR. Such ligands and/or domains are well established in the prior art and include, for example, MHC, HLA, and recombinant T cell receptor ligands (RTLs) (see, for example, La Gruta, Fig 2 below, and Itakura, Abstract and p. 1 ¶1). The complementary determining regions (CDR) 1-3 of the TRCAV and TRCBV are the binding partners of the MHC/peptides (pMHCI and pMHCII, as depicted below in d and e, respectively) and of MHCII-specific peptide/RTLs (Itakura, p. 1 ¶1). pRTLs are comprised of covalently linked β1 and α1 chains of the MHCII molecule, representing the minimal interactive surface for peptide binding and T cell recognition (Ma, C; AUG 2019, p. 18 ¶3; Itakura p. 1 ¶1). Although LAFLEUR does not explicitly teach soluble MHCs or pMHCs or a soluble adapter comprising MHC, pMHC, or MHC/pMHC fragments, one of ordinary skill in the art would recognize that such soluble moieties would be obvious options if one was targeting an AD that was a TCR on the target cell. 

    PNG
    media_image1.png
    601
    858
    media_image1.png
    Greyscale

La Gruta, Fig. 2 | overview of TCR recognition of peptide–MHC class I and peptide–MHC class II. a | Overview of peptide (black stick and surface) in complex with an MHC class I molecule (red surface). b | Overview of peptide (black stick and surface) in complex with an MHC class II molecule (MHC β-chain in orange and α-chain in blue). c | Genomic organization and recombination of T cell receptor (TCR) α-chain genes (pink) and TCR β-chain genes (green). The complementarity determining regions (CDRs) are shown in blue, green and maroon for CDR1, CDR2 and CDR3 of the α-chain, respectively, and in red, orange and yellow for CDR1, CDR2 and CDR3 of the β-chain, respectively. CDR1 and CDR2 are encoded by TRBAV and TRABV gene segments, and CDR3 encompasses the junction between V and J regions (for the TCR α-chain) or between VD and J regions (for the TCR β-chain). Non-templated nucleotide insertions and deletions are represented by the black box. d | Schematic depicting typical interactions between TCR CDR loops and peptide–MHC (pMHC) class I e | Schematic depicting typical interactions between TCR CDR loops and pMHC class II. In both cases, the CDR loops are colored as per part c. f| Crystal structure of a TCR (colored as per part c) in complex with pMHC class I (colored as per part a).

Davis teaches soluble pMHCs and soluble pMHC multimers as TCR ligands. Davis also teaches pMHC bispecific molecules, known in the art before the EFD of the instant application, including alpha-emitting suicide MHC, MHC-toxin, and pMHC-FITC (p. 556 ¶1). In each of these cases pMHC guided the binding of the coupled moiety to the TCR on the target cell that specifically recognized the pMHC. Although Davis taught application of soluble pMHC tetramers for modulatory immunotherapies that target autoimmune and hypersensitivity reactions (p. 557 ¶2), Davis did not teach any of these MHC-bispecific molecules as bispecific adaptors for directing CAR T cells to a target cell wherein the target comprised an AD that was a TCR. LAFLEUR teaches that application while Davis merely provides multiple examples that a TCR ligand, namely pMHC was known to function in TCR recognition even when the pMHC was coupled of fused with another moiety as a soluble molecule. 

Wooldridge teaches multiple applications (and “tricks”) for soluble pMHC including extending the utility of pMHC tetramers to any TCR/pMHC interactions of sufficiently high affinity (p. 157 ¶3) and envisaging ways of suppressing unwanted T cells in vivo (p. 159 ¶2). Wooldridge explicitly states that soluble pMHC reagents can be used to identify and study allogeneic T cells and allo-recognition and to deplete allogeneic T cells and significantly reduce morbidity and mortality from graft-versus-host disease in a murine transplantation model (p. 157 ¶3). Wooldridge also teaches use of soluble pMHC to delete autoimmune T cell (p. 159 ¶2). And, like Davis, Wooldridge teaches coupling pMHC to other suicide molecules for targeted killing of T cells (p. 159 ¶2) and states that use of soluble pMHC multimers may result in T cell apoptosis (another means of T cell killing mediated by binding of soluble pMHC to TCR on target cells; p. 159 ¶2). 
Lee also teaches, prior to the EFD, an art recognized concept in directing engineered CAR cells to target cells. Lee, like LAFLEUR, is directed to adapter molecules for controlling CAR cell activation and targeting. Lee is directed to universal CAR cells that can be redirected to different target cells by the use of such adapters. Lee teaches that a single anti-fluorescein CAR T-cell preparation can recognize and destroy multiple antigenically unique human cancer cells upon addition of the appropriate fluorescein-linked tumor-specific ligand (p. 388 ¶1). Lee demonstrates that the target cell antigen (LAFLEUR’s “AD”) may be a specific biomarker, such as FRα, PMSA, CA IX, or NK1R, or a widely expressed marker on different target cells, such as folate receptor (p. 388 ¶4; p. ¶4-6). In each case, the CAR cell is directed by the presence of FITC coupled to the target specific ligand (FITC-TSL) in the adapter. The adapter binding the target cell moiety via the adapter’s TSL and the adapter’s FITC binds the anti-FITC-CAR on the engineered CAR cell. Thus, Lee teaches a universal CAR T application comprising an anti-
A person of ordinary skill in the art would at once envisage Davis’ pMHC-FITC as yet another embodiment of Lee’s FITC-TSL adapters where the pMHC would be the TSL that is a target specific ligand for binding TCR. One of ordinary skill in the art would at once recognize that such a soluble adapter could direct universal anti-FITC CAR T cells to target cells expressing a TCR.  The soluble pMHC-FITC would be reasonably expected to bind the TCR in embodiments where the AD was a TCR as taught by LAFLEUR.
Thus, in regard to claims 1, 5, 9, and 18 and the elected species FITC, a person of ordinary skill in the art, who wanted to specifically target, for example, autoimmune T cells with an engineered CAR cell would find it obvious to use LAFLEUR’s composition comprising a bispecific adapter and a CAR cell (claim ) wherein the adapter necessarily comprised a TCR recognition domain. As to the specific arrangement of the soluble adapter, and the target cell binding partner, and the CAR T cell binding partner, LAFLEUR clearly teaches the specific arrangement of the invention of claim 1, because LAFLEUR clearly states that the AD on the target cell can be a TCR [00180]. This scenario necessitates that the soluble extracellular molecule (or complex) comprises a TCR recognition domain that binds specifically to a TCR. As descried above pMHCs were widely recognized in the art as soluble bispecific molecules that mediate peptide specific binding to the variable regions of TCRs and that provide targeted killing when bound to a suicide moiety. So, an adapter comprising pMHC would be obvious choice for directing CAR cells via a bispecific adapter to target cells expressing TCR. As Lee teaches a universal CAR that recognizes FITC-TSL adapters and as Davis demonstrates that soluble pMHC-FITC molecules target specific TCRs, it would have been obvious to one of ordinary skill in the art to use a FITC-pMHC like that found in Davis (Fig. 1) to direct a universal anti-FITC-CAR (taught by Lee) to a target cell that comprises TCR. Thus, the composition of claim 1 would have been obvious in view of LAFLEUR, Davis, Samanta, Wooldridge, and Lee, 
A practitioner would have a reasonable expectation of success in obtaining such a composition because the prior art teaches soluble pMHC molecules/complexes (Davis and Wooldridge), including pMHC-FITC molecules/complexes (Davis), that bind to TCR on target cells. A practitioner would also have a reasonable expectation of success because Lee teaches compositions that comprise universal anti-FITC CARs and adapters that comprise a target specific ligand domain and FITC (i.e. FITC-TSL adapters) for directing CAR cells to target cells. A practitioner would also have a reasonable expectation of success because it was well established in the art that soluble pMHCs could target and bind TCRs and initiate and/or deliver immunomodulatory effects to the cells expressing specific TCRs (Wooldridge, Davis, and Samanta). 
In regard to the further limitation of claim 8, Davis and Wooldridge teach pMHC monomers, dimers, tetramers, pentamers, dextramers (Davis, p. 551 ¶1-2; Wooldridge p. 149 ¶3-4, p. 150 ¶1-2). Samanta teaches pMHC dimers and tetramers (p. 13686 ¶2-3, Abstract). LAFLEUR teaches adapters that are monomeric and multimeric ([0268]-[0269).
In regard to the further limitation of claims 12 and 28, Wooldridge teaches soluble pMHC multimers that are allogenic and autologous to the cell (p. 157 ¶3; p. 159 ¶2).
In regard to the further limitation of claim 13, LAFLEUR teaches soluble that the functional domains of the soluble adapter may be synthetic [0289], [0305].
In regard to the further limitation of claim 15, Davis teaches soluble pMHC that can be made to express synthetic peptides (p. 552 ¶2-3).
In regard to the further limitation of claims 16 and 27, LAFLEUR teaches compositions comprising a CAR that is a NK cell, dendritic cell, or effector T cell [0105], [0411]-[0412]; claims 5, 13, 85-86.
In regard to the further limitation of claim 17, LAFLEUR teaches compositions comprising a CAR that cell is further engineered to knockdown the native MHCI/II expressed on the cell surface [0429], [0431].
In regard to the further limitation of claim 22, Wooldridge teaches pMHC multimers targeting specific TCRs for depleting alloreactive T cells and significantly reducing morbidity and mortality from graft-versus-host disease (GVHD). GVHD is a T cell mediated anti-drug response to a graft that is a biologic and/or cell therapy (p. 157 ¶3). 
LAFLEUR–La Gruta–Itakura–Ma–Davis–Samanta–Wooldridge–Lee–Calcedo
Claims Claim 1, 5, 9, 18, 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over LAFLEUR (WO2019099440A1; priority date of 14 NOV 2017; cited in IDS filed on 2 FEB 2021), La Gruta (La Gruta NL, et al. Nature Reviews Immunology. 2018 Jul;18(7):467-78), Itakura (Itakura A, et al. Journal of Neuroinflammation. 2010 Dec;7(1):1-9), Ma (Ma, C. U Calgary Master Thesis; AUG 2019), Davis (Davis MM, et al. Nature Reviews Immunology. 2011 Aug;11(8):551-8), Samanta (Samanta D, et al. Proceedings of the National Academy of Sciences. 2011 Aug 16;108(33):13682-7), Wooldridge (Wooldridge L, et al. Immunology. 2009 Feb;126(2):147-64), and Lee (Lee YG, et al. Cancer Research. 2019 Jan 15;79(2):387-96), herein LAFLEUR–La Gruta–Itakura–Ma–Davis–Samanta–Wooldridge–Lee, as applied to claims 1, 5, 9, and 18 above, and in further view of Calcedo (Calcedo R, et al. Human Gene Therapy Methods. 2018 Apr 1;29(2):86-95).
The teachings of LAFLEUR–La Gruta–Itakura–Ma–Davis–Samanta–Wooldridge–Lee have been set forth above. Regarding claim 22-23, LAFLEUR teaches that the composition of claim 1, which contains a CAR T cell [0105], can be used to treat an autoimmune disease in a patient, wherein that disease is a disease caused by a T-cell mediated immune response  [0045], [0150], [O55O]. LAFLEUR, however, does not teach that the T-cell mediated immune response is caused by an AAV gene therapy.
Calcedo teaches that AAV based gene therapies can cause inflammation through a T cell mediated immune response (abstract), indicating that therapies involving treating T cell mediated immune responses can potentially be used to treat T cell mediated immune responses caused by AAV gene therapy.
Prior to the effective filing date (EFD) of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of treating a T cell mediated 
One skilled in the art would have a reasonable expectation of modifying the method of treating a T cell mediated immune response by administering a composition taught by LAFLEUR such that the T cell mediated immune response was caused by an AAV gene therapy based on Calcedo because LAFLEUR teaches that its composition can be used to treat T-cell mediated immune responses.
LAFLEUR–La Gruta–Itakura–Ma–Davis–Samanta–Wooldridge–Lee–Sackstein
Claims Claim 1, 5, 9, 18, and 29-33 are rejected under 35 U.S.C. 103 as being unpatentable over LAFLEUR (WO2019099440A1; priority date of 14 NOV 2017; cited in IDS filed on 2 FEB 2021), La Gruta (La Gruta NL, et al. Nature Reviews Immunology. 2018 Jul;18(7):467-78), Itakura (Itakura A, et al. Journal of Neuroinflammation. 2010 Dec;7(1):1-9), Ma (Ma, C. U Calgary Master Thesis; AUG 2019), Davis (Davis MM, et al. Nature Reviews Immunology. 2011 Aug;11(8):551-8), Samanta (Samanta D, et al. Proceedings of the National Academy of Sciences. 2011 Aug 16;108(33):13682-7), Wooldridge (Wooldridge L, et al. Immunology. 2009 Feb;126(2):147-64), and Lee (Lee YG, et al. Cancer Research. 2019 Jan 15;79(2):387-96), herein LAFLEUR–La Gruta–Itakura–Ma–Davis–Samanta–Wooldridge–Lee, as applied to claims 1, 5, 9, and 18 above, and in further view of Sackstein (Sackstein R, et al. Laboratory Investigation. 2017 Jun;97(6):669-97).

Prior to the EFD of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of treating a T cell mediated immune response by administering a composition taught by LAFLEUR–La Gruta–Itakura–Ma–Davis–Samanta–Wooldridge–Lee such that the CAR cell further comprises a TCR signaling responsive promoter operatively linked to a payload transgene wherein the promoter is an NFAT sensitive promoter and the transgene is a proinflammatory cytokine (such as IL-12) because Sackstein teaches that use of an NFAT sensitive promoter for expression of IL-12 is desirable for accentuating homing of T cells to the tumor environment and results in efficacious therapeutic effects. A practitioner 
In regard to claim 32, Sackstein teaches that a variety of recent melanoma and solid cancer clinical trials, wherein monoclonal antibody (mAb) blockade of immune checkpoint receptor pathways, including programmed cell death protein-1 (PD-1; pembrolizumab, nivolumab) and its ligand programmed death-ligand 1 (PD-L1; MPDL3280A), and cytotoxic T-lymphocyte-associated protein-4 (CTLA-4; ipilimumab), have shown a potential in reversing Teff cell dysfunction and exhaustion thereby enhancing their attack on and shrinkage of late-stage metastases (p. 670 ¶2).
Prior Art Made of Record
Ma (Ma, CW. U Calgary, Master's thesis; available 22 AUG 2019) teaches generation of recombinant T-cell receptor ligands (RTLs). 
Schmidt (Schmidt J, et al. Front Immunol. 2013;4:218. Published 2013 Jul 30) teaches biotinylated MHC bound to SA-fluorochrome (like FITC in Davis 2011 and Dolton 2014)
Kappel (Kappel BJ, et al. Blood. 2006 Mar 1;107(5):2045-51) teaches remodeling specific immunity by use of MHC tetramers with demonstration in a graft-versus-host disease model.
Gojanovich (Gojanovich GS, et al. Clinical and Developmental Immunology. 2012 Jan 1;2012) is directed to making the most of major histocompatibility complex molecule multimers with applications in Type 1 diabetes.
Conclusion
	Claims 1, 5, 8-9, 12-13, 15-18, 22-23, and 27-33 are rejected. No claims allowed.
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJEANETTE ROBERTS whose telephone number is (571)272-0546.  The examiner can normally be reached on 8:00A - 5:00P PDT/PST (Flex) M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic, can be reached at 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANJEANETTE ROBERTS/Examiner, Art Unit 1633                                                                                                                                                                                                        
/KEVIN K HILL/Primary Examiner, Art Unit 1633